Citation Nr: 1421179	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to June 23, 2003, for the grant of service connection for peripheral vascular disease with claudication in the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA), Phoenix, Arizona.  The Veteran appeals the effective date of the award of service connection for peripheral vascular disease of the right lower extremity. 

The Board has reviewed and considered all the documents contained in the Veteran's electronic file records. 


FINDINGS OF FACT

1.  In a March 2003 decision, the Board denied service connection for peripheral vascular disease of the right lower extremity. 

2.  On May 16, 2003, the Board received a letter from the Veteran's United States Senator that included a request from the Veteran to reopen the previously denied claim. 

3.  In an April 2009 decision, the Board granted service connection for peripheral vascular disease of the right lower extremity.  

4.  In an August 2009 rating decision, the RO implemented the Board's decision and assigned an effective date of June 23, 2003 for the grant of service connection for peripheral vascular disease of the right lower extremity.



CONCLUSIONS OF LAW

1.  The March 2003 Board decision, which denied service connection for peripheral vascular disease of the right lower extremity is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  The requirements for an effective date of May 16, 2003, for the grant of service connection for peripheral vascular disease of the right lower extremity, prior to June 23, 2003, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(q)(r) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective dates, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional records to obtain on his behalf.  Further, given the nature of the claim for an earlier effective date, which is principally based on historical records, VA has not conducted a contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  Indeed, a medical examination would be pointless in order to address the issue of an earlier effective date, where current medical evidence is irrelevant to the claim.  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as VA and private medical evidence dated prior to June 2003 that is relevant to the claim of service connection for peripheral vascular disease of the right lower extremity. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria and Analysis

The Veteran contends that the effective date of the grant of service connection for peripheral vascular disease of the right lower extremity should be prior to June 23, 2003.  Specifically, he asserts that the effective date should be retroactive to January 5, 1999 the date he filed his initial claim for service connection for peripheral vascular disease of the right lower extremity.  He claims in statements and through his representative, that he has continually prosecuted his claim for service connection.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400 (b)(2). 

In this case, the claim file shows that his initial compensation claim relative to peripheral vascular disease of the right lower extremity was received by the RO on January 5, 1999.  The file discloses no earlier formal or informal claim for this particular benefit. 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993). 

This original claim for service connection for peripheral vascular disease of the right lower extremity was denied by the RO in a January 2000 rating decision.  The Veteran perfected an appeal of the decision in August 2000 by filing a VA Form 9.  In October 2002, the RO readjudicated the claim for service connection in light of the enactment of the VCAA.  Subsequently, in a March 2003 decision, the Board denied the claim for service connection for peripheral vascular disease of the right lower extremity. 

The Board decision in March 2003 became final by operation of law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In an April 2003 letter to the RO, the Veteran submitted argument and evidence as to why his service connection claim should have been granted.  The record reflects that the Veteran sent the letter to his United States Senator.  The Chairman of the Board received a forwarded copy of the Veteran's letter from his Senator on May 16, 2003. In a June 2003 letter, the Board informed the Senator that the records and letter had been returned to the Phoenix RO for consideration of the correspondence and new evidence submitted.  The record reflects the correspondence was received by the RO on June 23, 2003.  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The Veteran has not asserted a claim of clear and unmistakable error (CUE) in the Board's March 2003 decision.  Rather, the Veteran has consistently argued that he has continuously prosecuted his claim for service connection since 1999.  He specifically argues, in a VA Form 9 of June 2010, that he intended to continuously prosecute his service connection claim when he submitted additional evidence in June 2003.  He further argues that he was a pro se claimant and that the error was inadvertent.  Finally, he argues that the RO should have informed him he needed to file a motion for reconsideration with the Board in addition to a claim to reopen.

The Board notes that none of the Veteran's arguments amount to a claim of CUE.  Indeed, the Veteran has not argued any errors committed by the Board in its March 2003 decision.  Rather, the Veteran has argued he committed an error, but that the same was inadvertent.  This does not amount to a CUE claim.  Moreover, the Board notes that the Veteran had been represented by the Disabled American Veterans at the time of the March 2003 Board denial.  Additionally, the Veteran received a copy of the Board's decision with the attached appeal notice which specifically delineated the Veteran's options and procedures to follow in order to appeal the Board's decision or request a reconsideration if he chose to do so.  The Veteran did not file a motion for reconsideration with the Board.  Instead, he submitted new evidence via his senator.  Significantly, in the last paragraph of his submission to the senator dated in April 2003, the Veteran stated he requested that the RO reopen his claim for service connection.  In turn, the RO accepted the new evidence and argument as a claim to reopen a previously denied claim.  As the Veteran did not appeal the March 2003 Board decision, that decision became final.  Finally, the Board notes that in November 2010, the Board denied an August 2010 Motion for Reconsideration of the Board's March 2003 decision on the basis that no error in law and fact had been noted in the March 2003 Board decision.

Inasmuch as the Board decision, denying the claim of service connection for peripheral vascular disease of the right lower extremity, is final, the effective date of the grant of service connection for peripheral vascular disease must be determined in relation to the subsequent claim to reopen. 

A final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. §§ 5108 , 7105; 38 C.F.R. § 3.156.  The law provides that when a claim is reopened with new and material evidence after a final disallowance, the effective date of service connection will be the date of VA receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(q), (r). 

After the last final disallowance of the peripheral vascular disease of the right lower extremity claim by the Board in March 2003, the next application to reopen the claim of service connection for peripheral vascular disease of the right lower extremity was received by Board from the Veteran's Senator on May 16, 2003.   As previously noted, thereafter, in an April 2004 rating decision the RO denied reopening the claim.  The Veteran appealed the decision, and in an April 2009 decision, the Board granted service connection for peripheral vascular disease of the right lower extremity.  In an August 2009 rating decision, the RO implemented the Board's decision and assigned an effective date for the grant of service connection of June 23, 2003.  

In this case, the Board finds that the statement from the Veteran, received from his Senator on May 16, 2003, constitutes an informal claim to reopen the previously disallowed claim for service connection.  There is no other communication received by VA between the date of the final Board decision of March 2003 and the date of the VA's receipt of the application to reopen the claim on May 16, 2003 that can be construed as a claim to reopen.  

As noted, after a final disallowance, the operative date for purposes of assigning an effective date for an award of service connection is the date of VA receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(q), (r). For the above-stated reasons, the effective date for the award of service connection for peripheral vascular disease of the right lower extremity, may be no earlier than May 16, 2003.  Accordingly, the Board finds that an effective date of May 16, 2003, is warranted for the grant of service connection for peripheral vascular disease with claudication in the right lower extremity.  


ORDER

Entitlement to an effective date for service connection for peripheral vascular disease with claudication of the right lower extremity, of May 16, 2003, but no earlier, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


